Citation Nr: 0708016	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  02-15 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for chronic inflammatory 
demyelinating polyradiculoneuropathy (CIDP).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
CIDP.  

The Board remanded the case to the RO for further development 
in October 2003.  Development has been completed and the case 
is once again before the Board for review.


FINDING OF FACT

The veteran's CIDP is shown to be etiologically related to 
active service.  


CONCLUSION OF LAW

CIDP was incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2001 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA in effect asked 
the veteran to provide any evidence that pertains to his 
claim.  

A March 2006 correspondence provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
This notice was not received prior to the initial rating 
decision.  However, in light of the Board's favorable 
decision, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a decision in the 
present appeal despite any inadequate notice in this 
regard.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
There is no indication that any notice deficiency 
reasonably affects the outcome of this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The veteran's service medical records, VA treatment records, 
private treatment records, and VA examinations have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  In addition, certain chronic diseases, 
including organic diseases of the nervous system, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran contends that symptoms of CIDP manifested while 
he was in service.  Service medical records show that the 
veteran experienced headaches prior to service.  Service 
medical records included a pre-service admission note from 
Chino General Hospital dated November 1975, prior to 
induction.  The veteran had an admitting diagnosis of 
headaches, etiology unknown, possible psychomotor seizures, 
and possible minimal brain dysfunction with symptomatic 
seizure.  He had been admitted because of severe headaches 
and disequilibrium accompanied with dizzy sensations and 
episodes of amnesia; he was reported to have had a history of 
hyperkinesis for which he received Ritalin treatment 
approximately one year earlier.  An EEG was noted to be 
normal.  His discharge diagnosis was psychomotor seizure 
disorder.  A February 1976 letter from Dr. A.G.P. indicates 
that the veteran had a one-year history of headaches and that 
he was treated with medication.  Dr. A.G.P. stated that the 
veteran's neurological examination was essentially within 
normal limits, and that there was no evidence in the 
veteran's history to suggest that he had a seizure disorder.  
A March 1976 consultation sheet showed that the veteran 
complained of frequent bi-temporal headaches.  The veteran 
reported no seizures, and no problems with coordination.  
There was some evidence of tension headaches, not considered 
disqualifying.  

The veteran's March 1976 enlistment examination noted mild 
headaches, not considered disqualifying.  A March 1976 report 
of medical history noted also that the veteran was seen for 
frequent headaches.  In July 1976, the veteran was seen with 
acute MTP tenderness and an inability to flex-extend the left 
knee.  A history of having had sutures for a laceration 1 1/2 
years earlier was noted with no apparent problem.  The 
impression was status post left knee laceration.  The veteran 
was seen in service for a neurology consultation in September 
1976 for bi-frontal temporal headaches, with an onset of 7 to 
8 months prior.  A neurological examination was negative.  
Deep tendon reflexes were 1 in the upper extremities and 2 in 
the lower extremities.  The veteran was assessed with 
functional headaches.  In November 1976, the veteran was seen 
after he fell while climbing stairs; the assessment was that 
he had sustained a contusion.  The veteran was seen for 
dizziness and headaches in January 1977.  The medical history 
was noted to be the same as in the September 1976 
neurological consultation.  No deficits were noted on 
neurological examination.  However, deep tendon reflexes were 
1+ in both the upper and lower extremities.  Also, in January 
1977, the veteran was seen after injuring his right great toe 
climbing stairs.  In December 1978, the veteran was seen 
after dropping a heavy object on his foot.  No physical 
problems were noted on the veteran's April 1980 separation 
examination.  In June 1980, the veteran was seen for heat 
exhaustion; he complained of dizziness and headaches at the 
time.

Private and VA treatment records show that the veteran has a 
current diagnosis of CIDP.  His initial diagnosis was in 
October 1994 and November 1994.  (See Treatment Records from 
Foster G. McGaw Hospital, Loyola University, October 1994 to 
November 1994; VA Treatment Records, November 1994, February 
1995).   The veteran has been seen at VA for CIDP since that 
time.  (See VA Treatment Records, October 2003 to September 
2005.)

During a December 2001 VA examination, the veteran reported 
having headaches since 1976 or 1977.  He reported that he 
sometimes dropped things from either hand.  He had no visual 
symptoms and no nausea or vomiting.  His last headache 
reportedly occurred 3 days prior.  The examiner stated that 
the veteran had known chronic relapsing inflammatory 
demyelinating motor neuropathy, first diagnosed in 1994, and 
subsequent periodic plasmapheresis therapy.  The veteran was 
diagnosed with atypical migraine and with CIDP.  The examiner 
did not make any statement addressing the etiology of CIDP.

The Board remanded the case for a VA examination to determine 
the etiology and nature of the veteran's currently diagnosed 
CIDP.  A December 2005 VA examination included a review of 
the claims file and a review of pertinent documents obtained.  
The examiner noted that the veteran was diagnosed with CIDP 
approximately 10 years prior to the date of examination, 15 
years after separation from service.  The veteran reported 
that he developed some weakness and numbness of the right 
hand in service.  The examiner noted that the veteran had 
multiple treatments in the past for CIDP, and was seen in the 
VA Neuromuscular Clinic.  Examination did not reflect motor 
weakness or atrophy.  Deep tendon reflexes were reduced 
bilaterally in the upper extremities and ankles, and were 
normal in the bilateral knees.  Sensory examination revealed 
reduced pin bilaterally up the ankles, and normal position 
but reduced vibrations bilaterally up to the knees.  There 
was no spinal sensory level.  The veteran's gait was unsteady 
and wide-based.  Based on the above, including the veteran's 
history, neurological examination, and investigations, the 
examiner opined that it was likely that the veteran had CIDP 
which was significantly interfering with his activities of 
daily living.  The examiner stated that although CIDP could 
be exacerbated by many reasons, the veteran's symptoms 
started while he was in service.  

The veteran has a current diagnosis of CIDP.  Service medical 
records show that the veteran was seen for headaches prior to 
service, but that he was deemed to be fit for service.  
Neurological examinations completed in service were normal; 
however, service medical records deep tendon reflexes in the 
upper and lower extremities of 1+.  A December 2001 VA 
examination noted separate diagnoses of atypical migraine and 
CIDP.  Finally, the veteran's December 2005 VA examination 
related the veteran's CIDP to service.  
According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  The 
Board notes that during the December 2005 VA examination, the 
veteran reported that he developed some weakness and numbness 
of the right hand in service.  The December 2005 examiner 
indicated that the claims folder had been reviewed, to 
include service medical records.  The examiner noted that the 
veteran was not diagnosed with CIDP until 15 years after 
service.  Finally, based on the veteran's history, 
neurological examination, and investigations, the examiner 
stated that the veteran's did have CIDP, and he concluded 
that the veteran's symptoms started while he was in service.  
The Board finds that the VA examiner's opinion is probative 
as to the etiology of his currently diagnosed CIDP, and finds 
that the examiner's opinion was based on examination of the 
veteran and a review of the claims file.  Compare Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (Medical opinions premised upon an 
unsubstantiated account of a claimant are of no probative 
value and do not serve to verify the occurrences described.).  
Thus, the Board finds that service connection for CIDP is 
warranted.

C.  Conclusion

The veteran has been diagnosed with CIDP, service medical 
records arguably confirm the veteran's report of weakness in 
the upper and lower extremities as there is no other medical 
evidence of record attributing the headaches, falls, 
dizziness, and dropped object to other etiology, and a VA 
examiner stated that the veteran's symptoms started while he 
was in service after examination of the veteran and review of 
the record including the above-referenced service medical 
records.  Therefore, the Board concludes that the evidence 
supports a finding that the veteran has CIDP etiologically 
related to active service.  



ORDER

Service connection for CIDP is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


